DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Tuchschmid, and further in view of Valentine.  Jarc discloses in the Figures and specification (see in particular paragraphs [0041-46] and [0090]) a system comprising a controller, a medical equipment system configured for a user to perform a medical procedure on a patient comprising at least one tool manipulatable by the user in performing the procedure, and a plurality of sensors configured to provide various information related to the procedure, including tool condition and patient condition data. (see e.g. paragraphs [0044], [0053] and [0090].  Jarc also discloses at paragraphs [0060] and [0090] a communication module configured to receive and transmit various information related to the procedure.  While Jarc does not explicitly disclose that the communication module is configured to receive tool condition data, medical equipment system data or patient data, this feature is taught by Tuchschmid.
In particular, Tuchschmid discloses in the Figures and specification (see in particular col. 7, line 30 to col. 8, line 4) a system comprising a controller 100 having a communication module (see col. 4, lines 35-39), a medical equipment system comprising at least one tool 300 manipulable by the user in the performance of a procedure, at least one tool condition sensor 320 configured to provide information to the controller data relating to a position or orientation of the tool, and an augmented reality user interface 110 which presents instruction data to the user during performance of the procedure, where the controller generates data based at least in part on the tool condition data.  Tuchschmid further discloses at col. 6, line 19 to col. 7, line 11 at least one patient sensor configured to receive data related to a (simulated) patient upon whom the user is performing the procedure as recited.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Jarc by providing a communication module which receives and transmits tool condition data, medical equipment system data or patient data for the purpose of providing a more comprehensive surgical system which collects more detailed information about a performed procedure.  While the system of Tuchschmid is disclosed as being used with a simulated patient in a training scenario rather than a real patient in a surgical procedure, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the system of Tuchschmid is reasonably pertinent to the problem of transmitting data relating to tool condition data, medical equipment system data or patient data.
Jarc as viewed in combination with Tuchschmid does not disclose that its communication module is configured to receive and transmit data to a remote location.  This feature is known in the art, as taught for example by Valentine at paragraph [0028], and would have been obvious to one of ordinary skill for the purpose of allowing communication to and from the medical equipment system from a greater variety of locations, particularly given that Jarc discloses at paragraphs [0045-46] that in one embodiment data relating to a procedure is transmitted to a remote location.  
With respect to claims 2 and 9, the instruction data of Tuchschmid comprises at least images.  With respect to claims 3 and 10, Tuchsmid discloses at col. 7, lines 38-41 that the equipment system is an ultrasound or endoscopy system.  With respect to claims 4, 5, 11 and 12, Valentine discloses the provision of a data handling module at its remote location configured to store, analyze and transmit data as recited.  With respect to claims 6 and 13, the recited distance of the remote location from the equipment system is considered to be an obvious variant on the teachings of Valentine.   With respect to claim 8, the recited method is suggested by the combined teachings of Tuchschmid as viewed with Valentine as discussed above with respect to claim 1.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Tuchschmid and Valentine, and further in view of Stephens.  Jarc as viewed in combination with Tuchschmid and Valentine as viewed in combination with Valentine discloses or suggests the claim limitations with the exception of the remote location being at least 50 million kilometers from the equipment system.  Communication over the recited distance is known, as taught for example by Stephens at paragraph [0005], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another and for the purpose of allowing data to be stored at a greater location from the equipment system.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Tuchschmid and Valentine, and further in view of Mihailescu.  Jarc as viewed in combination with Tuchschmid and Valentine discloses or suggests the claim limitations with the exception of the library and the machine learning module as recited.  Mihailescu discloses a guidance system for providing real-time augmented-reality feedback during training in a medical procedure, comprising a library containing stored reference positioning data and outcome data (paragraph [0215]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Jarc as viewed in combination with Tuchschmid and Valentine by providing a library containing stored reference position data and outcome data as taught by Mihailescu for the purpose of enabling comparisons between a trainee’s performance and stored optimal outcomes.  Mihailescu further discloses a component configured to provide position-based augmented reality feedback (paragraph [0202]). While the components of Jarc, Tuchschmid and Mihailescu are not specifically described as being machine learning modules, this feature is considered to be a known variation the teachings of Jarc, Tuchschmid and Mihailescu which would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Tuchschmid, Valentine and Mihailescu, and further in view of Stephens.  Jarc as viewed in combination with of Tuchschmid, Valentine and Mihailescu discloses or suggests the claim limitations with the exception of the remote location being at least 50 million kilometers from the equipment system.  Communication over the recited distance is known, as taught for example by Stephens at paragraph [0005], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another and for the purpose of allowing data to be stored at a greater location from the equipment system.

Response to Arguments
Applicant’s arguments filed March 7, 2022, with respect to the rejections of claims 1-19 under 35 USC 103 have been fully considered and are persuasive.  In particular, applicant’s position with respect to the distinction between a “patient” as recited in the claims and the simulated patient disclosed by Tuchschmid is well-taken.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jarc as viewed in combination with Tuchschmid and Valentine as discussed above.
With respect to applicant’s arguments concerning the teachings of the Valentine reference, it remains the Examiner’s position that Valentine suggests the pertinent claim limitations.  One of ordinary skill in the art would understand that a surgical instrument being “configured to communicate with a remote facility” would ordinarily involve information relating to the surgical instrument being communicated, as communication inherently involves some sort of information or data.  Given that Jarc and Tuchschmid disclose the collection of tool condition and patient condition data, the combined teachings of the references suggest a communication module configured to transmit tool condition data or patient condition data to a remote location as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
May 27, 2022